Citation Nr: 1602718	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  07-03 158 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of an L-1 fracture with arthritis (a "low back disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to November 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2011 and January 2013, the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that the matters must again be remanded for evidentiary development.

In the last previous [January 2013] remand, the Board noted that there was no clear AOJ determination as to whether the intervertebral disc disease and/or ankylosing spondylitis shown by the medical evidence are part and parcel of, or secondary to, the Veteran's service-connected residuals of an L1 fracture, as they are not listed as service-connected.  The Board noted that this matter is critical to the rating of the service-connected disability at issue.  On examination pursuant to remand, the examiner was to opine as to each spine disability entity diagnosed, to specifically include degenerative disc disease and ankylosing spondylitis, whether such is part and parcel of, or was caused or aggravated by, the Veteran's service-connected residuals of an L1 fracture.  The Board instructed that the examiner must explain the rationale for all opinions, with citation to factual data and/or medical literature, as indicated.

On July 2014 VA examination, the diagnoses included a history of L1 fracture with arthritis and ankylosing spondylitis.  In an August 2014 addendum opinion, the examiner stated that the diagnosed disability entities of the spine included L1 fracture with arthritis with date of diagnosis in the 1980s; ankylosing spondylitis diagnosed in 2014; and degenerative changes of the cervical spine diagnosed in 2014.  Regarding whether each diagnosed spine disability is part and parcel of, or was caused or aggravated by, the service-connected residuals of an L1 fracture, the examiner opined that there is no history of cervical or thoracic spine trauma and, on examination, the Veteran's pain seemed primarily in the lumbar region; the examiner opined that any degenerative changes of the cervical spine or ankylosing spondylitis in the cervical or thoracic area would not be caused or aggravated by the Veteran's service-connected residuals of an L1 fracture.  However, the examiner did not offer sufficient explanation of rationale in support of this opinion; it was not explained why thoracic pathology would not be a residual complication of an upper lumbar fracture .  Consequently, the medical opinion offered is inadequate for rating purposes and not compliant with the remand instructions, and a remand for corrective action is necessary.  

The AOJ has readjudicated the matter on the merits following the July 2014 VA examination and August 2014 addendum opinion, suggesting that development pursuant to the Board's January 2013 remand was acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring that the examiner explain the rationale for all opinions given, with citation to factual data and/or medical literature, as indicated.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Finally, in the January 2013 remand, the Board instructed that a claim regarding TDIU (previously denied) had been re-raised by the record and remanded  the claim for development and adjudication by the AOJ.  The record does not suggest that a rating decision was issued regarding this matter; rather, it appears the claim of entitlement to TDIU was considered solely in the November 2014 supplemental statement of the case (SSOC).  Pursuant to 38 C.F.R. § 19.31(a), a SSOC may not be used to announce a decision on an issue not previously addressed in a SOC. See Mayfield v. Nicholson, 499 F.3d 1317, 1324   (Fed. Cir. 2007) (emphasizing a SSOC is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a SSOC may not announce decisions on issues not previously addressed in a preceding SOC).  Therefore, the matter must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the record to be forwarded to the July 2014/August 2014 VA examiner for an addendum opinion.  [If further examination is necessary to address the questions posed, such should be arranged; if that examiner is unavailable, the AOJ should arrange for another orthopedic examination that addresses the questions posed.]

Based on review of the record (to include this remand) and any additional examination of the Veteran indicated, the examiner is asked to provide an addendum opinion that responds to the following:

Regarding each spine disability entity diagnosed, to specifically include degenerative disc disease and ankylosing spondylitis, please opine whether such is part and parcel of, or was caused or aggravated (the opinion must address aggravation) by, the Veteran's service-connected residuals of an L1 fracture.  
The examiner must explain the rationale for all opinions, with citation to factual data and/or medical literature, as indicated.

2.  The AOJ must ensure that the development sought is completed (there is an appropriate response to each request), and should then re-adjudicate the claim.  The readjudication must include determinations as to whether thoracolumbar disc disease is part and parcel of (or secondary to) the service connected disability at issue; and whether or not any further pathology (such as ankylosing spondylitis) is part and parcel of/secondary to the L1 fracture residuals.  If the claim remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  

3.  With respect to entitlement to a TDIU rating (re-raised in the context of the claim for increase), the AOJ should provide the Veteran the notice appropriate in such claims, afford him opportunity to respond and arrange for any further development indicated, and then adjudicate the claim.  This adjudication must be in a rating decision; adjudication by a SSOC is not sufficient.  If the determination is negative, the Veteran should be so advised, and also advised of his appellate rights and that the matter will only be before the Board if he initiates (and perfects) an appeal in the matter.

The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

